Name: Commission Regulation (EC) No 3078/94 of 16 December 1994 amending Regulation (EC) No 2065/94 laying down detailed rules for the free supply of agricultural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  political geography;  trade policy;  civil law
 Date Published: nan

 17. 12. 94 Official Journal of the European Communities No L 325/ 15 COMMISSION REGULATION (EC) No 3078/94 of 16 December 1994 amending Regulation (EC) No 2065/94 laying down detailed rules for the free supply of agricultural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyztan and Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2), and in particular Article 4 thereof, Whereas Council Regulation (EC) No 2621 /94 includes Moldavia amongst the countries to receive free supplies ; whereas the same detailed implementing rules of Commission Regulation (EC) No 2065/94 (3) must be extended to that country ; Whereas experience shows that certain technical adjust ­ ments are necessary to improve the tendering procedures and to avoid imposing unnecessary burdens on operators which are then reflected in the price tendered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committees, 3. Article 6 ( 1 ) is amended as follows : (a) Point of indent (d) is replaced by the following : ' 1 . the total amount or amounts, expressed in ecus, for the complete supply or for a lot (net weight) and the amount in ecus per tonne (gross) tendered for each destination allowing for the different departure points possible,' (b) The following point 6 is added to indent (d) : '6 . where similar operations have already been carried out to the destinations in question, indi ­ cate the tonnage and the products concerned.' (c) Indents (f) and (g) are replaced by the following : '(f) are accompanied by proof that the tenderer has lodged, for each lot, a tendering security pursuant to Article 8 ( 1 ) of Title III of Commission Regulation (EEC) No 2220/85 Q in national currency in favour of the agency and for the amount per tonne indicated in the invitation to tender. Such proof shall be furnished by means of the original document issued by the financial institution providing the security. The security must have a period of validity of at least two months and be automa ­ tically renewable. (g) are accompanied by the original of the written undertaking by the financial institution which will provide the supply security referred to in Article 8 . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 2065/94 is hereby amended as follows : 1 . In the title 'and Tajikistan' is replaced by Tajikistan and Moldova'. 2. Article 1 is replaced by the following : Article 1 This Regulation shall apply to the free supply of agri ­ cultural products from intervention stocks or of food ­ stuffs belonging to the same group of products to Georgia, Armenia, Azerbaijan, Kyrgyztan, Tajikistan and Moldavia pursuant to Regulation (EC) No 1999/94, without prejudice to any addtional provisions adopted for particular supplies.' 0 OJ No L 205, 3 . 8 . 1985, p. 5.' (d) The following point (h) is added to Article 6 ( 1 ) : '(h) tenders must be valid for at least 1 5 days follo ­ wing the deadline for the submission of tenders.' 4. Article 8 is replaced by the following : Article 8 1 . For supplies referred to in Article 2 (2), at least five working days before removal, successful tenderers shall lodge supply securities, constituted in accor ­ dance with Article 8 ( 1 ) of Regulation (EEC) No 2220/85, for the quantities to be removed, for each ship or for each destination, in favour of the desig ­ nated intervention agency or the Commission. (  ) OJ No L 201 , 4. 8 . 1994, p . 1 . 0 OJ No L 280, 29 . 10. 1994, p . 2 . O OJ No L 213, 18 . 8 . 1994, p. 3 . No L 325/16 17. 12. 94Official Journal of the European Communities (b) Paragraph (b) is replaced by the following : '6. supply securities shall be released once the successful tenderers have provided proof of compliance with their obligations by presenting the documents referred to in Article 10 (1 ) (a) or (b) as appropriate.' 7 . Article 1 3 is replaced by the following : 'Article 13 For the purposes of Article 2 (2), the amount to be paid shall be determined by multiplying the unit amounts referred to in Article 6(1 ) (d)(1 ) by the gross quantities of the product actually taken over for a destination and for a date of delivery. That sum shall be paid to the successful tenderer upon presentation of the removal certificate issued by the intervention agency of the Member State of the place of loading and provision of a security equivalent to the sum thus calculated in favour of the intervention agency or the Commission.' 2. For supplies referred to in Article 2 (3), within five working days of the notification of the award pursuant to Article 7, successful tenderers shall lodge supply securities, constituted in accordance with Article 8 ( 1 ) of Regulation (EEC) No 2220/85, in favour of the designated intervention agency or the Commission. 3 . Proof of the lodging of the securities referred to in paragraphs 1 and 2 shall be provided by means of the original document issued by the financial insti ­ tution providing the security. The securities shall be lodged in national currency. 4. The amount of the security shall be laid down in each invitation to tender.' 5. Article 10 (1 ) is amended as follows : (a) The following indent is added to indent (a) : '  the certificate of conformity under Article 11 (2)'. (b) The following indent is added to indent (b) : '  the analysis certificate supplied by the inter ­ vention agency, subject to the provisions of Article 11 ( 1 )'. 6. Article 12 is amended as follows : (a) indent (b) is replaced by the following : '(b) the lodging of the supply security referred to in paragraph 2 in accordance with the periods under Article 8 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1994. For the Commission Rene STEICHEN Member of the Commission